            Case 5:20-cv-08650 Document 3 Filed 12/07/20 Page 1 of 2




 1   JOSEPH F. HAAG (SBN 248749)          WILLIAM F. LEE (pro hac vice forthcoming)
     WILMER CUTLER PICKERING              RICHARD W. O’NEILL (pro hac vice pending)
 2   HALE AND DORR LLP                    WILMER CUTLER PICKERING
     2600 El Camino Real, Suite 400       HALE AND DORR LLP
 3
     Palo Alto, CA 94306                  60 State Street
 4   Telephone: (650) 858-6000            Boston, MA 02109
     Facsimile: (650) 858-6100            Telephone: (617) 526-6000
 5   Joseph.Haag@wilmerhale.com           Facsimile: (617) 526-5000
                                          William.Lee@wilmerhale.com
 6                                        Richard.O’Neill@wilmerhale.com
 7   Attorneys for Plaintiff
     LENOVO (UNITED STATES), INC.
 8
                             UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN JOSE DIVISION
     LENOVO (UNITED STATES) INC.,
11                                                Case No. ____
                             Plaintiff,
12
                                                  LENOVO (UNITED STATES) INC.’S
          vs.
13                                                CORPORATE DISCLOSURE
     NOKIA TECHNOLOGIES OY,                       STATEMENT AND
14                                                CERTIFICATION OF INTERESTED
                             Defendant.           ENTITIES OR PERSONS
15

16                                                JURY TRIAL DEMANDED

17

18

19

20

21

22

23

24

25

26

27

28
             Case 5:20-cv-08650 Document 3 Filed 12/07/20 Page 2 of 2




 1          Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned certifies that as of this

 2   date, plaintiff Lenovo (United States) Inc. is owned wholly by Lenovo Holding Company Inc.,
 3   which is indirectly a wholly-owned subsidiary of Lenovo Group Limited.
 4          Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date, other than
 5   the named parties, there is no such interest to report.
 6

 7   Dated: December 7, 2020
 8                                                           Respectfully submitted,
 9
                                                             /s/ Joseph F. Haag
10                                                           Joseph F. Haag (SBN 248749)
                                                             WILMER CUTLER PICKERING
11                                                           HALE AND DORR LLP
                                                             2600 El Camino Real, Suite 400
12                                                           Palo Alto, CA 94306
                                                             Telephone: (650) 858-6000
13
                                                             Facsimile: (650) 858-6100
14                                                           Joseph.Haag@wilmerhale.com

15                                                           William F. Lee (pro hac vice forthcoming)
                                                             Richard W. O’Neill (pro hac vice pending)
16                                                           WILMER CUTLER PICKERING
                                                             HALE AND DORR LLP
17
                                                             60 State Street
18                                                           Boston, MA 02109
                                                             Telephone: (617) 526-6000
19                                                           Facsimile: (617) 526-5000
                                                             William.Lee@wilmerhale.com
20                                                           Richard.O’Neill@wilmerhale.com
21

22

23

24

25

26

27

28                                                     -2-
      Case No.                                           Lenovo (United States) Inc.’s Corporate Disclosure Statement and
                                                                             Certification of Interested Entities or Persons
